Case: 12-15813   Date Filed: 09/05/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15813
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:98-cr-00028-RS-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ELIZABETH CANTU,
a.k.a. Lisa Cantu,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (September 5, 2013)

Before TJOFLAT, MARTIN and HILL, Circuit Judges.

PER CURIAM:
              Case: 12-15813     Date Filed: 09/05/2013   Page: 2 of 2


      Chet Kaufman, appointed counsel for Elizabeth Cantu in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cantu’s conviction and sentence

are AFFIRMED.




                                         2